     DAYLE ELIESON
1
     United States Attorney
2
     District of Nevada
     Nevada Bar No. 2137
3    CHANTAL R. JENKINS
     Special Assistant United States Attorney
4    160 Spear Street, Suite 800
     San Francisco, CA 94105
5    (415) 977-8931
     chantal.jenkins@ssa.gov
6
     Attorneys for Defendant
7

8                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
9

10   KENYA M. JAMES,                )              Case No. 2:18-cv-01322-MMD-GWF
                                    )
11
                         Plaintiff, )              UNOPPOSED MOTION FOR
12                                  )              30-DAY EXTENSION OF TIME
     v.                             )
13                                  )
     NANCY A. BERRYHILL,            )
14   Acting Commissioner of Social  )
     Security,                      )
15                       Defendant, )
16
     ______________________________)

17
            Defendant Nancy A. Berryhill, Acting Commissioner of Social Security (“Defendant”)
18
     respectfully requests that the Court extend the time for Defendant to respond to Plaintiff’s
19
     Motion for Reversal and/or Remand to March 6, 2019. Defendant’s counsel apologizes to the
20

21   Court for not filing her request for extension prior to February 4th. She mis-calendered the

22   deadline. Defendant’s counsel requests this additional time due to workload. Since Plaintiff

23   filed her brief, Defendant’s counsel has filed three briefs in other social security cases and
24
     represented the agency in a district court hearing for another social security case. Defendant’s
25
     counsel has an employment hearing this week and four briefs in other social security cases due
26

                                                       1
     within the next month.
1

2
            Counsel for Defendant conferred with Plaintiff’s counsel, who has no opposition to this

3    motion, on February 5, 2019.

4           Respectfully submitted this 5th day of February 2019.
5
                                                        DAYLE ELIESON
6
                                                        United States Attorney
7

8
                                                        /s/ Chantal R. Jenkins
9                                                       CHANTAL R. JENKINS
                                                        Special Assistant United States Attorney
10

11

12   OF COUNSEL:

13   DEBORAL LEE STACHEL
     Regional Chief Counsel, Region IX
14

15

16

17                                                         IT IS SO ORDERED:
18                                                         ___________________________________
                                                           UNITED STATES MAGISTRATE JUDGE
19

20
                                                                   February 6, 2019
                                                           DATED:____________________________
21

22

23

24

25

26

                                                    2
                                          CERTIFICATE OF SERVICE
1
             I, Chantal R. Jenkins, certify that the following individual was served with a copy of the
2    UNOPPOSED MOTION FOR EXTENSION OF TIME on the date and via the method of
     service identified below:
3
            CM/ECF:
4
            Cyrus Safa
5           Law Offices of Lawrence D. Rohlfing
            12631 E. Imperial Highway, Suite C-115
6           Santa Fe Springs, CA 90670
            562-868-5886
7           Fax: 562-868-5491
            Email: cyrus.safa@rohlfinglaw.com
8

9           Leonard H Stone
            Shook & Stone Chtd.
10          710 S. Fourth St.
            Las Vegas, NV 89101-
11          702-385-2220
            Fax: 702-384-0394
12          Email: lstone@shookandstone.com

13          Dated this 5th day of February 2019.

14
                                                          /s/ Chantal R. Jenkins
15                                                        CHANTAL R. JENKINS
                                                          Special Assistant United States Attorney
16

17

18

19

20

21

22

23

24

25

26

                                                      3
